933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas W. DONELOW and Deborah Donelow, his wife, Plaintiffs-Appellants,v.The CITY OF PONTIAC, a Michigan municipal corporation andthe Police Department thereof, jointly andseverally, Defendants-Appellees.
No. 90-1876.
United States Court of Appeals, Sixth Circuit.
May 28, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
The plaintiffs-appellants, Thomas W. Donelow and Deborah Donelow, his wife, have appealed from the dismissal by the United States District Court for the Eastern District of Michigan of this diversity personal injury action against the defendants-appellees, the City of Pontiac, Michigan and its Police Department.  The district court concluded that, under Michigan law, the appellees were immune from this type of personal injury suit, and the cause of action was consequently barred.


2
Upon review of the appellants' assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the district court's judgment was not in error.    See Reardon v. Department of Mental Health, 430 Mich. 398, 424 N.W.2d 248 (1988);  Hall v. Detroit Bd. of Educ., 186 Mich.App. 469, 465 N.W.2d 12 (Mich.Ct.App.1990);  Zielinski v. Szokola, 167 Mich.App. 611, 615, 423 N.W.2d 289, 292 (1988), lv. denied, 432 Mich. 859 (1989);  Kuzinski v. Boretti, 182 Mich.App. 177, 451 N.W.2d 859 (1989);  Ransburg v. Wayne County, 170 Mich.App. 358, 427 N.W.2d 906 (1988);  Hampton v. Master Prods., Inc., 84 Mich.App. 767, 270 N.W.2d 514 (1978).    Contra Henkey v. City of Grand Rapids, 185 Mich.App. 56, 460 N.W.2d 271 (1990).


3
Accordingly, the judgment of the district court is AFFIRMED.